Citation Nr: 1713957	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a disability manifested by chest wall pain.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran joined the United States Army Reserve in August 2001; she served an initial period of active duty from August 2001 to December 2001, and had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 2001 to August 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

The Veteran is seeking entitlement to service connection for a disability manifested by chest wall pain.  A November 2001 Army treatment record indicates the Veteran complained of an increased heart rate due to Indocin.  She had rib pain and used Motrin the day before; changed to Indocin that day.  The assessment was costochondritis.  The Veteran has stated that she has had episodes of chest pain since service.  As the evidence suggests the Veteran has a disability manifested by chest pain that began in service, a VA examination is necessary to address the etiology of the condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that she has a psychiatric disorder that was caused or aggravated by military service.  In a June 2015 opinion, a private psychologist opined that the Veteran had depression, with psychotic features, posttraumatic stress disorder (PTSD), and a pain disorder.  The private psychologist opined that the Veteran's psychological condition existed prior to military service, but was significantly aggravated by service.  The private psychologist based the opinion, in part, on the Veteran's report of a sexual assault in 2002 while she was on her way to a period of ACDUTRA.  The private psychologist also stated that Veteran's symptoms of chest pain appeared to be stress-related.  As the Veteran had chest pain during active duty, and the opinion indicates she may have a psychological disorder that was aggravated by service, a VA examination is necessary to address the etiology of her psychiatric disorder.

The Veteran's military records are incomplete.  A February 2013 email indicates a request was made to the Records Management Center for the Veteran's service treatment records from August 2001 to December 2001 from the Army.  The Veteran had active duty from August 2001 to December 2001, and service in the Army Reserve until August 2009.  As Veteran's complete Army Reserve treatment records are relevant to the claims, an attempt must be made to obtain them.  Additionally, the Veteran's exact dates of ACDUTRA and INACDUTRA have not been verified.  Therefore, an attempt must also be made to verify the Veteran's dates of ACDUTRA and INACDUTRA.

With regard the claim for nonservice-connected pension, any Veteran with 90 days of active military service during a period of war may be eligible for the benefit sought.  This issue, as well as the issue of entitlement to a TDIU are inextricably intertwined with the service connection issues and must be remanded.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must 

make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must contact all appropriate records repositories to verify the Veteran's dates of service, including active duty, ACDUTRA, and INACDUTRA, and obtain the Veteran's complete active duty and Army Reserve medical and personnel records, to include any records from August to December 2001.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The RO must contact the private psychologist who provided the June 2015 opinion that the Veteran's psychological condition existed prior to military service, but was significantly aggravated by service.  The RO must request that the psychologist provide the specific evidence upon which these findings were based, and the rationale for all conclusions reached.

3.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether she has a disability manifested by chest pain, to include costochondritis, that is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed disability manifested by chest pain, to include costochondritis, is related to the Veteran's active duty service, ACDUTRA, and/or INACDUTRA. 

The VA examiner must discuss the November 2001 service treatment record indicating the Veteran had costochondritis and the June 2009 Army Reserve treatment record indicating she had chest pain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not 

be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Then, the Veteran must be afforded a VA psychiatric examination to determine whether she has a psychiatric disorder, to include PTSD, that is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, to include the June 2015 private psychological examination report, and with consideration of the Veteran's statements, the examiner must:

(a)  Identify all current and previous psychiatric diagnoses, to include PTSD, and provide an opinion as to whether any currently or previously diagnosed psychiatric disorder preexisted the Veteran's military service.  If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made.

(b)  If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the 

disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

(c)  If the examiner finds that the Veteran did not have a psychiatric disorder that preexisted military service, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, other than PTSD, is directly related to the Veteran's periods of military service.  The examiner must state the specific finding upon which this opinion is based.

(d)  If a diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific finding upon which these opinions are based. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not 

be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  After the requested development has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




